Citation Nr: 1138824	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  08-19 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a foot disability to include bilateral talus spur and arthritis.

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to service connection for left shoulder disability to include as secondary to service-connected cervical spine disability.

4.  Entitlement to an increased disability rating for headaches, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to July 1991, from August 1998 to April 1999 and from January 2003 to November 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board observes that additional VA treatment records have been obtained since the most recent supplemental statement of the case (SSOC) was issued addressing the issue of entitlement to service connection for a bilateral foot disability.   The normal course of action in such matters is to remand the case to the RO for consideration of this evidence in the first instance.  See 38 C.F.R. § 20.1304(b).  However, because the claim for service connection for bilateral foot disability is being granted, no prejudice to the veteran results from the Board's consideration of his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394.  To remand this issue for consideration of the additional evidence would only serve to delay the adjudication of this issue.  

The issue of an increased disability rating for headaches is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The Veteran's current foot disability to include bilateral talus spur and arthritis originated during his active service.

2.  In August 2011, prior to the promulgation of a decision in the appeal, the Veteran informed the Board that he wanted to withdraw his appeal on the issues of entitlement to service connection for left knee disability and left shoulder disability including as secondary to service-connected disability.


CONCLUSIONS OF LAW

1.  A foot disability to include bilateral talus spur and arthritis was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for withdrawal of an appeal by the appellant on the issues of entitlement to service connection for left knee disability and left shoulder disability including as secondary to service-connected disability are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the Board has determined that the evidence currently of record is sufficient to establish the Veteran's entitlement to service connection for left ear hearing loss disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A or 38 C.F.R. § 3.159.  Thus, although the Board notes that the VA records indicate that the Veteran recently underwent evaluation of the feet, there is no need to delay the decision with regard to this issue as the benefit sought is being granted.

Service Connection Claim-Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In reviewing the evidence, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).

In evaluating a claim, the Board's duty is to assess the credibility and probative weight of the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service Connection Claim-Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran asserts that he injured his feet during his active service in Bosnia and Iraq.  He testified before the undersigned that he now has chronic foot pain.  He described his duties in Bosnia at Eagle Base as involving prolonged hours on the flight line refueling aircraft.  He endured a significant amount of walking on rough terrain.  He sought treatment at his base, Camp Eagle, but the problems persisted.  He stated that he sought treatment at a private health care provider in Northern California following his service in Bosnia but prior to going to Iraq.  He testified that he did not report his problems with his feet when he went to Iraq because he was afraid of being placed in non-deployment status.  In Iraq, he worked on a hot tarmac 24 hours a day as a refueler.  His feet hurt more after this service.  His PT requirement was changed from a two mile run to a walk in response to his problems.  Currently, the Veteran maintains that he cannot walk barefoot.  He has significant pain in the top of his feet.  His wife testified that she has been married to him for 18 years and that he has complained of foot problems continually since he went overseas for duty.  

The Board notes parenthetically that the Veteran's service treatment records (STR's) are unavailable and that the Veteran has provided partial copies of his STR's.  There is no record of treatment of the feet in service.  However, the Veteran's DD 214 confirms that his military occupational specialty was a petroleum supply specialist.  

VA treatment records and VA examinations dated since the Veteran filed his claim are replete with reference to complaints of bilateral foot pain.  However, certain treatment records suggest that there are normal findings despite these complaints.  Nonetheless, VA examination in October 2010 establishes a diagnosis of right foot pain to include talus spur and arthritis.  Private treatment records from his treating provider dated in 2007 and 2008 show that the foot disability is bilateral.  

The medical evidence confirms the Veteran currently has foot disability to include bilateral talus spur and arthritis.  Furthermore, the Veteran and his wife are competent to testify as to observable symptoms such as foot pain and resultant difficulty walking, because these symptoms are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Layno, supra.  Given the testimony from the Veteran and his wife, who has been married to the Veteran for over 18 years, the Board finds their assertions of foot pain and difficulties dating back to service overseas to be credible.  The Board has no reason to doubt the credibility of their statements to the undersigned regarding in-service injury and pain and difficulty functioning since service.  The Veteran is currently experiencing foot disability, as noted in the VA and private treatment records and examination report above.  Thus, the statements of the Veteran and his wife here establish continuity of symptomatology such as to enable a grant of service connection for foot disability to include bilateral talus spur and arthritis.

In reaching this conclusion, the Board is cognizant of the lack of supporting service treatment records documenting foot problems.  Further, service treatment records are unavailable following a proper search of the National Personnel Records Center.  Thus, in this case, the Board has a heightened duty to consider the benefit of the doubt.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Under the circumstances, resolving the benefit of the doubt in the Veteran's favor, and without ascribing error to the action of the RO, the Board finds that the criteria for service connection for foot disability to include bilateral talus spur and arthritis are met.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.

Withdrawal of Issues on Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the appellant notified the Board during his hearing in August 2011 that he wanted to withdraw his appeal regarding the issues of entitlement to service connection for left knee disability and left shoulder disability including as secondary to service-connected disability.  His withdrawal of those issues is memorialized in the hearing transcript.  Hence, there remains no allegation of error of fact or law for appellate consideration and the Board accordingly does not have jurisdiction to review the appeal with respect to those issues.



ORDER

Service connection for a foot disability to include bilateral talus spur and arthritis is granted.

The appeal for service connection for left knee disability is dismissed.

The appeal for service connection for left shoulder disability to include as secondary to service-connected cervical spine disability is dismissed.


REMAND

The Veteran seeks a higher rating for his service-connected headaches.  Service connection was granted in November 2008 and the Veteran filed a claim for increased rating in March 2009.  The disability is currently rated 30 percent disabling effective from the March 2009 date of claim.  The Veteran testified before the undersigned that he had headaches of varying intensity during the appeal period.  He reported that the headaches have increased in severity and required him to change jobs during the appeal period.  He had to take a job that was closer to home.  He reported that when he gets a severe headache he must go home to his basement and place a damp cloth over his head and be quiet.  He has had to leave work several times this year.  His wife testified that this has been a dark and depressing experience for the Veteran.  He has had to change his medications recently as well.  He reported that he has had recent treatment with his VA doctors as well as his private doctors for headaches.  VA treatment records are dated through August 2011.  In light of VA's duty to conduct a thorough and contemporaneous medical examination, the Board finds that a new VA examination is necessary in order to ascertain the current severity of the Veteran's headaches.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

The Veteran apparently receives treatment for his headache disability through the VA as well as through private health care providers.  Provided that he completes and returns the proper release forms, the Veteran's more recent treatment records should be obtained since they might contain information concerning his current level of disability.  38 C.F.R. § 3.159(c)(2).

In light of these circumstances, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO/AMC should undertake appropriate development to obtain updated pertinent VA treatment records as well as treatment records from the private providers identified by the Veteran at his hearing.  The Veteran may submit the records himself.

2.  Then, the Veteran should be scheduled for a VA examination to ascertain the severity of his service-connected headaches.  The claims folder should be forwarded to the examiner for review.  

The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated testing should be carried out and the results recited in the examination report.

Following examination, interview of the Veteran, and review of the claims file, the examiner should:

(a) Discuss the manifestations of the Veteran's headache disability, to include the frequency, severity, and duration of his headaches;

(b)  Specifically state whether there are characteristic prostrating attacks, and indicate their frequency over the previous several months.

(c)  Indicate whether there are very frequent, completely prostrating and prolonged attacks that are productive of severe economic inadaptability.

If any of the above inquiries cannot be addressed, the examiner should provide a complete explanation as to why they cannot be addressed.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

3.  The RO/AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO/AMC should readjudicate the Veteran's claim for an increased rating for headache disability.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


